JOURNAL ENTRY and OPINION
{¶ 1} A group of plaintiffs, headed by named plaintiff Eagle Communications, brought this action under the Telephone Consumer Protection Act ("TCPA"), Section 227(b)(1)(C), Title 47, U.S. Code against defendant Coral Beach Travel  Tours, Inc., seeking damages for their receipt of unsolicited facsimile transmissions. The complaint also set forth a cause of action under the Ohio Consumer Sales Practices Act, R.C. Chapter 1345, and asked for compensatory damages, punitive damages and attorney fees. The court granted Eagle Communication's motion for summary judgment and ordered Coral Beach Travel to pay damages totaling $25,500. Coral Beach Travel argues on appeal that the court erred by granting summary judgment. We do not reach the merits of its arguments, however, as we lack a final, appealable order.
 {¶ 2} According to Civ.R. 54(B), an action is not terminated unless the court has resolved all of the claims or the rights and liabilities of all of the parties, or the court has specified that there is no just reason for delay.
 {¶ 3} The motion for summary judgment sought judgment solely on the TCPA claim. It did not mention the Consumer Sales Practices Act claim. Nothing in the court's judgment mentioned the Consumer Sales Practices Act claim. That claim therefore remains unresolved, and absent Civ.R. 54(B) certification of no just reason for delay, we lack a final order.
Appeal dismissed.
This appeal is dismissed.
It is ordered that appellees recover of appellant their costs herein taxed.
It is ordered that a special mandate issue out of this court directing the Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Kenneth A. Rocco, P.J., and Patricia Ann Blackmon, J.,concur.